Hall, Justice.
Appellant filed a "Petition for Revision of Divorce *638Judgment” in the Superior Court of Muscogee County against his former wife. The purpose of this petition was to set aside portions of a judgment rendered against appellant and in favor of the appellee in 1969 in the Superior Court of Hartford County, Connecticut, and to modify the alimony awarded pursuant to that judgment and decree of divorce. The defendant filed a plea to the jurisdiction on the grounds of improper service of process and improper venue. After a preliminary hearing in which both parties introduced evidence on the plea, the trial court sustained the plea and dismissed the complaint without prejudice.
Argued June 10, 1974
Decided September 3, 1974.
Joseph B. Bergen, Garvey, Colleran, Weiner & Levy, Dennis N. Garvey, for appellant.
Ernest Kirk, II, Kelly, Champion, Denney & Pease, S. E. Kelly, Feingold & O’Brien, Marshall Feingold, for appellee.
1. The trial court did not err in the procedure used to dispose of this matter in abatement. Ogden Equipment Co. v. Talmadge Farms, Inc., 232 Ga. 614.
2. The evidence supports the findings of the trial court that the defendant was not a resident of Muscogee County at the time the suit was filed. Since the venue was clearly improper, the court did not err in sustaining defendant’s plea in abatement dismissing the suit without prejudice.

Judgment affirmed.


All the Justices concur.